Case 7:20-cr-00444-VB Document 85 Filed 05/14/21 Page 2 of 2

UNITED. STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW:YORK

 

 

x
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY VIDEO OR
-against- fame ee
PEDRO RAINEY,
Defendant(s).
x

 

 

 

Defendant Pedro Rainey hereby voluttarily consents to participate in the following proceeding
via videoconferencing or _ teleconferencing:

initial Appearance Before a Judicial Officer

Arraignment (Note: Ifon Felony Information; Defendant Must Sign Separate Walver of
Indictment Form)

etention Hearing

   
 

Conference Before a Judicial Officer

P Ratney Lb Xig Fay Sh g—

 

 

 

 

Defendant’ sAignatyre Refendant’sCounsel’s Signature
PEDRO-RAINEY LARRY SHEEHAN

Print. Defendant’s Name Print Counsel’s Name

Date 5-14-21

This proceeding was conducted by reliable video or telephone conferencing technology.
5| 4 \E( \

Date 5-21-21 U.S. District Judge

 

 

 
